—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered March 19, 1996, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation did hot deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). The challenged remarks were, for the most part, proper responses to the defense summation, which included attacks on the complainant’s credibility. The prosecutor made proper, evidence-based comments on the credibility of defense witnesses and did not imply that defendant had a burden of proof. Any misstatement of the evidence was brief, trivial and could not have caused any prejudice. Concur — Rosenberger, J. P., Nardelli, Andrias, Ellerin and Saxe, JJ.